DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “the cover member includes: a cover-member main body; at least one locking piece extended from the cover- a plate part located in a midway of the fitting direction of the cover-member main body; and a rigid part that projects from the plate part toward the fitting direction, is disposed with a space provided with respect to the cover-member main body in an orthogonal direction orthogonal to each of the fitting direction and the arrangement direction, and is extended in the orthogonal direction,  a pair of restriction reception parts that oppose to respective ends in the arrangement direction of a pair of the restriction pieces in a state in which the cover member is fitted to the casing; and a rigid reception part having a rigid-reception- part projecting wall part located between the rigid part and the cover-member main body in a state in which the rigid part is inserted and projects from the casing toward an opposite direction of the fitting direction, and the cover member is fitted to the casing.” 

The closest prior art:

In regards to claim 1, Kakimi et al. teaches an electrical connection box  (figure 6) comprising: a casing (10) having a housing space (11)(inside of 10A; figure 5)  inside for housing an electronic component (20); and a cover member 10D) that includes a wiring member holding part (13) for holding a wiring member (We) electrically connected to the electronic component (20), the cover member being fitted to the casing by being moved to a fitting direction with respect to the casing (see figure 2, 10D is inserted into the body (10)), wherein the cover member includes: a cover-member main body (10); at least one locking piece (19b) extended from the cover-member main body toward the fitting direction (figure 7); a restriction piece that is extended from the cover-member main body toward the fitting direction (inner tab of (19b), figure 7), and is arranged along the locking piece in an arrangement direction orthogonal to the fitting direction (figure 7); 3819P01192 0001 PYZA-20076-US: FINAL the casing (10) includes: an insertion hole (18a; figure 7) to which the wiring member (We) is inserted; a locking reception part (19a) to which the locking piece is inserted (see figure 11).

Kakimi et al. does not teach a plate part located in a midway of the fitting direction of the cover-member main body; and a rigid part that projects from the plate part toward the fitting direction, is disposed with a space provided with respect to the cover-member main body in an orthogonal direction orthogonal to each of the fitting direction and the arrangement direction, and is extended in the orthogonal direction,  a pair of restriction reception parts that oppose to respective ends in the arrangement direction of a pair of the restriction pieces in a state in which the cover member is fitted to the casing; and a rigid reception part having a rigid-reception- part projecting wall part located between the rigid part and the cover-member main body in a state in which the rigid part is inserted and projects from the casing toward an opposite direction of the fitting direction, and the cover member is fitted to the casing.

Therefore claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848